UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE14A (RULE14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 DELTA FINANCIAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Delta Financial Corporation 1000 Woodbury Road, Suite 200 Woodbury, New York 11797 , 2007 Dear Stockholder: We cordially invite you to attend a special meeting of Delta Financial Corporation’s stockholders.The meeting will be held on , 2007, at 9:00 a.m., local time, at the offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, 39th Floor, New York, New York 10104. As set forth in the attached proxy statement, the special meeting will be held to consider the issuance of shares of our common stock upon exercise of warrants and conversion of notes that were issued to investors in our company in our August 2007 financing.Please take the time to carefully read each of the proposals that stockholders are being asked to approve. The Marketplace Rules of the Nasdaq Global Market, on which our common stock is quoted, require stockholder approval of the issuance of the shares of common stock described in this proxy statement.In addition, certain of the issuances of common stock described in the attached proxy statement require approval in accordance with Section 203 of the Delaware General Corporation Law. Your vote is important, as the proposals described in this proxy statement may have an important impact on our liquidity.Whether or not you attend the meeting in person, I urge you to promptly vote your proxy via the Internet, by telephone or by mail using the enclosed postage paid reply envelope.If you decide to attend the meeting and vote in person, your proxy may be revoked at your request. We appreciate your support and look forward to seeing you at the meeting. Sincerely yours, Hugh Miller President
